Citation Nr: 1030186	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,  
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma, to include on 
the basis of herbicide exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include on the basis of herbicide 
exposure.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from April 1945 to 
February 1966.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

The Veteran failed to report for a Board hearing at the RO which 
was scheduled to be conducted in April 2010.  The Veteran later 
indicated that he would be unable to attend any future hearing.  
Accordingly, the Board will proceed to a decision on this appeal 
as if the hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009) [failure to appear for a scheduled hearing 
treated as withdrawal of request].  

The Board notes that, although the VA Form 8 (certification of 
appeal) lists claims for service connection for coronary artery 
disease and benign prostatic hypertrophy, as being on appeal, the 
Veteran's VA Form 9, received in August 2009, reveals his intent 
to perfect only certain issues contained on the statement of the 
case.  In the section provided for elaboration, the Veteran 
discussed only his respiratory claims, and the claim for TDIU.  
Specifically, he noted findings of tuberculosis in service and 
current diagnoses of asthma and bronchitis.  He did not mention 
BPH or CAD.  The Board notes that the VA Form 8 is issued by the 
AOJ for administrative purposes only and does not confer or 
deprive the Board of jurisdiction of an issue.  See 38 C.F.R. 
§ 19.35 (2009).  Accordingly, only the issues listed on the title 
page above are currently on appeal.  

Regarding the Veteran's discussion of pulmonary tuberculosis on 
the August 2009 VA Form 9, the RO subsequently denied service 
connection for pulmonary tuberculosis in an April 2010 decision.  
The Veteran has not appealed that decision, and that issue is not 
on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have asthma.

2.  COPD was not manifest in service; symptoms were not present 
until 2007, and the current disability is not related to service. 

3.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(b) (2009).

2.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(b) (2009).

3.  The claim seeking a TDIU lacks legal merit.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  As discussed below, regarding the claim for TDIU, the 
facts are not in dispute; instead, resolution of the claim is 
wholly dependent on interpretation of the applicable laws and 
regulations.  The VCAA is therefore inapplicable and need not be 
considered with regard to the claim for TDIU.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 
2004).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2008 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in the April 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's 
service treatment records and post-service private treatment 
records.

The Veteran has not been provided with a VA examination as to the 
etiology of his asthma and COPD.  Under the VCAA, VA must provide 
an examination when there is competent evidence of a disability 
(or persistent or recurrent symptoms of a disability) that may be 
associated with an in-service event, injury, or disease, but 
there is insufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service, and the threshold for finding that the 
disability (or symptoms of a disability) may be associated with 
service is low.  McLendon, 20 Vet. App. at 83; Locklear v. 
Nicholson, 20 Vet. App. 410, 419 (2006).  

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.  

Here, there is no medical evidence that suggests a nexus between 
any current COPD and an incident of tuberculosis in service, 
shown to have resolved at separation; the Veteran has not 
described any continuity of symptomatology, and the evidence does 
not otherwise show it; there is no diagnosis of asthma; and there 
is no competent evidence of a current disability or symptoms of 
disability that may be related to asthma.  As such, an 
examination is not necessary regarding either claim.  

II.  Analysis

Service Connection Claims

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran has claimed entitlement to service connection for 
asthma and COPD on the alternate bases that such diagnoses are 
related to Agent Orange exposure in Vietnam, and that they 
represent in-service aggravation of preexisting conditions.  

Regarding the Agent Orange claim, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  The last date on 
which such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The RO was never able to verify any service in Vietnam for the 
Veteran.  However, neither asthma nor COPD are listed among the 
diseases presumed to be exposed to herbicides used in Vietnam.  
See 38 C.F.R. § 3.309(e).  Therefore, the presumption of service 
connection does not apply.  

Nevertheless, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  As such, the Board must not only determine 
whether the Veteran has a disability which is recognized by VA as 
being etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

The Board also notes that, although the Veteran served during a 
period of war, the evidence does not suggest, and the Veteran 
does not contend, that he engaged in combat with the enemy, or 
that his respiratory disabilities are related to combat.  As 
such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) 
(West 2002), 38 C.F.R. § 3.304(d).

Service treatment records reveal normal findings for the 
respiratory system at entrance in March 1945.  

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. § 1111.

Here, the presumption of soundness at entrance into service 
attaches with respect to the claimed COPD and asthma.  The only 
evidence that even suggests a pre-existing condition comes from 
the Veteran's statement in his VA Form 9 that the provisions of 
aggravation apply because bronchitis and asthma were treated in 
service.  However, even if treatment in service were conceded 
(which it is not), the Veteran's assertion is inadequate to 
establish a pre-existing condition.  Setting aside the question 
of competency to establish a diagnosis, the Veteran is certainly 
competent to describe his symptoms prior to and during service.  
However, he has not done so.  His bald assertion that the rule of 
aggravation applies, without any description of symptoms prior to 
service or diagnoses rendered prior to service, is unconvincing.  
Accordingly, the presumption of soundness at entry is not 
rebutted.  

Regarding asthma as a congenital condition, diseases of allergic 
etiology, including bronchial asthma, may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to enlistment 
and, if so existent, a comparative study must be made of its 
severity at enlistment and subsequently.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2009).

Respiratory findings on reenlistment examination in March 1951 
were normal.  During his reenlistment examination in March 1956, 
x-rays showed a left upper lobe infiltrate.  Repeat x-rays in 
April and May showed the same lesion.  The Veteran was 
hospitalized in May 1956 for evaluation of the x-ray findings.  
The discharge report in July 1956 reveals the examiner's opinion 
that the Veteran had a pulmonary infiltrate which represents a 
quiescent lesion.  He was returned to full duty.  Examination in 
January 1957 revealed normal findings for lungs and chest.  
Subsequent chest x-rays in August 1957, December 1957, June 1958, 
and December 1958, were negative, with no infiltrate found.  An 
x-ray in May 1960 reveals that the density was again noted.  It 
was described as fibrous with no other pathology apparent.  An x-
ray in September 1962 shows no changes.  An examination in May 
1965 revealed normal findings for the lungs and chest, as did the 
examination for discharge in January 1966.  X-rays in February 
1966 were interpreted as showing an inactive lesion.  

After service, there is no record of treatment for asthma, and 
there is no record of treatment for COPD until 2008, more than 40 
years after the Veteran was separated from service.  The only 
records of treatment consist of two letters from the Veteran's 
private physician, M.F.A., who attests to having treated the 
Veteran for COPD since 2007.  

Of course, "[s]ymptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  The Veteran can attest to factual 
matters of which he has first-hand knowledge, such as 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a lay person is competent to identify the 
medical condition (noting that sometimes the lay person will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  

Here, the Veteran has not described any post-service symptoms 
until the present time.  There is therefore no evidence of 
treatment or symptoms for many years after service, and 
continuity of symptomatology is not established.  

The Board recognizes that the Court has held that the presence of 
a disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  
Hence, where the evidence does not support a finding of current 
disability upon which to predicate a grant of service connection, 
there can be no valid claim for that benefit.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  Such is the case with the 
claimed asthma, which is not shown in any evidence other than the 
Veteran's unexplained assertion.  

Regarding COPD, while there is a current diagnosis, there is no 
medical opinion that purports to relate it service.  The Veteran 
is not presumed competent to provide an opinion linking a current 
obstructive lung disease to symptoms in service, or to an in-
service diagnosis of interstitial lung disease, shown to have 
resolved at discharge.  As such, the Board concludes that service 
connection for COPD and asthma is not in order.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

TDIU Claim

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A total disability rating for 
compensation may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there are 
two or more disabilities, there shall be at least one disability 
ratable at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

Here, the facts are not in dispute.  The Veteran has no service-
connected disabilities.  As there is no legal basis upon which to 
grant a TDIU, the appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Service connection for asthma is denied.

Service connection for COPD is denied.

A total disability rating based on individual unemployability due 
to service connected disabilities is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


